Citation Nr: 9918411	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  97-34 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for low back pain.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to February 
1972.

The issue of entitlement to a seizure disorder was previously 
before the Montgomery, Alabama, Department of Veterans 
Affairs (VA), Regional Office (RO), in February 1972.  At 
that time, it had been found that this disorder had 
preexisted service and had not been aggravated by that 
service.

This appeal arose from an April 1996 rating decision of the 
Montgomery, Alabama, RO, which denied entitlement to service 
connection for a back disorder and which refused to reopen 
the claim for service connection for a seizure disorder.  In 
December 1997, a decision was issued which denied service 
connection for disorders involving the knees.  The veteran 
testified at a personal hearing in April 1998; that same 
month, the hearing officer issued a decision which continued 
the denial of the claims for service connection for knee 
disabilities.


FINDINGS OF FACT

1.  The veteran has not been shown by competent medical 
evidence to suffer from right knee, left knee or low back 
disabilities which can be related to his period of service.

2.  The RO denied entitlement to service connection for a 
seizure disorder in February 1972; the veteran did not timely 
file an appeal of this decision.

3.  Additional evidence submitted since that time fails to 
show that the veteran suffers from a seizure disorder which 
can be related to his service.


CONCLUSIONS OF LAW

1.  The veteran has not presented evidence of well grounded 
claims for service connection for right knee, left knee and 
low back disorders.  38 U.S.C.A. §§ 1110, 5107(a) (West 
1991).

2.  Evidence received since the RO denied entitlement to 
service connection for a seizure disorder is not new and 
material, and the February 1972 decision of the RO remains 
final and is not reopened.  38 U.S.C.A. §§ 1110, 5107(a), 
7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
right knee, left knee and low back 
disorders

The threshold question to be answered in this case is whether 
the appellant has presented evidence of well grounded claims; 
that is, ones which are plausible.  If he has not presented 
well grounded claims, his appeal must fail and there is no 
duty to assist him further in the development of his claims 
because such additional development would be futile.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  As will be explained below, it is found 
that his claims are not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

FACTS

Right knee

A review of the veteran's service medical records make no 
reference to any complaints of or treatment for a right knee 
problem.  Both the May 1971 entrance examination and the 
December 1971 Medical Evaluation Board examination are silent 
as to any right knee disease or injury.

Private treatment records indicate that the veteran was seen 
in June 1995 for the evaluation of right knee pain that had 
had its onset several weeks before.  The objective 
examination revealed tenderness in the joint line with 
effusion.  An x-ray showed osteochondral lesion of the medial 
femoral condyle.  He presented for an elective arthroscopy 
and underwent the removal of a loose body with curettage and 
fixation of the osteochondritis dissecans lesion plus 
drilling.  A June 5, 1995 follow-up noted that he still 
lacked about 10 degrees of extension, with flexion past 120 
degrees.

In April 1998, the veteran testified at a personal hearing.  
He stated that he had originally injured his right knee when 
he had fallen in a hole while jogging during basic training.  
He indicated that he was treated for this injury in service; 
he stated that he had been told that he had a muscle problem.  
He claimed to have been treated on two to three occasions.


Left knee

The service medical records revealed that the veteran 
complained of left knee pain in June 1971.  An examination of 
the knee was normal.  The impression was strain with muscle 
pain.  During the December 1971 Medical Evaluation Board 
examination, he reported having cramps in the left knee.  The 
objective examination was within normal limits.

The veteran testified at a personal hearing in April 1998.  
He stated that he had fallen in a hole while jogging during 
basic training and that he had injured his left knee at that 
time.  He stated that he eventually sought treatment for 
aching knees.  He was provided pain medication and was 
reportedly told that he had a muscle problem.  He indicated 
that he was treated on two to three occasions for this 
disorder.


Low back pain

A review of the veteran's service medical records reveal no 
complaints of or treatment for a low back disorder.  The May 
1971 entrance examination and the December 1971 Medical 
Evaluation Board examination made no reference to any 
disorder of the low back.

October 1977 correspondence from a private physician noted 
treatment of the veteran from August to October 1977 for 
severe low back pain.  This was reportedly secondary to a 
remote accident, although no details concerning this accident 
were provided.  He was to continue to wear his lumbar 
support.

The veteran was examined by VA between December 1977 and 
January 1978.  He complained of pain in the lumbosacral area 
which radiated into the buttocks.  He reported no history of 
trauma.  He claimed that this pain was worse with bending and 
coughing.  Forward flexion was to 90 degrees, with complaints 
of pain and straight leg raising was to 75 degrees 
bilaterally with complaints of low back pain.  An x-ray 
revealed apparent failure of fusion of the posterior neural 
arch at the first sacral segment-spina bifida occulta.  
Nerve conduction studies and an EMG were negative.  An April 
1979 VA examination noted straight leg raising to 40 degrees 
on the left and to 30 degrees on the right.  

The veteran presented to a private facility's emergency room 
in September 1979 after having fallen down some stairs.  He 
denied any other injuries.  He complained of pain in the low 
back and pelvic areas.  Neurological and motor examinations 
were "OK."  A pelvic x-ray was negative and an x-ray of the 
low back revealed a normal lordotic curve and disc spaces 
which were equal and symmetrical.  There was no indication of 
any fractures.

VA examined the veteran in April 1980.  He reported having 
low back pain for the past five years, with no radiation.  
His spine was straight and flexion was apparently painless 
during the examination (he was able to arise from a chair, 
walk and touch his toes without complaints of pain).  Despite 
this, straight leg raising was limited to 75 degrees on the 
right (it was normal on the left).  An x-ray was negative.  
The diagnosis was chronic mild low back pain.

A June 1, 1989 VA outpatient treatment record noted the 
veteran's complaint of low back pain.  There was no pain on 
palpation, nor was there any pain with extension/flexion of 
the hips and legs.  Range of motion of the back was normal.  
His reflexes were intact.


ANALYSIS

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  

In regard to the claims for service connection for right knee 
and low back disabilities, there is no objective evidence of 
any diseases or injuries of either noted in the service 
medical records.  There is no suggestion that he either 
complained of or was treated for right knee or low back 
problems in service.  Thus, one element of the well 
groundedness test, the existence of a disease or injury in 
service, has not been established.  See Caluza, supra.  The 
first notation of a right knee disorder was not made until 
1995, some 23 years following his separation from service.  
Significantly, the veteran had commented at that time that 
the right knee pain had had its onset several weeks, not 
years, before.  The first reference to back complaints was 
not made until 1977, approximately five years after his 
discharge.  While this was related to a "remote accident" 
by the treating physician, no details were provided as to 
when this accident allegedly occurred.  In any event, there 
has been no objective evidence offered that would tend to 
establish a link between any current right knee and low back 
disorders and the veteran's period of service.  Thus, these 
claims are not well grounded.

In regard to the claim for service connection for a left knee 
disorder, the objective evidence does indicate that the 
veteran complained of left knee pain in June 1971, at which 
time a strain was diagnosed.  While he also reported cramps 
in the left knee at the time of discharge, no disability was 
found.  However, this evidence does suggest the presence of 
an injury in service, thus satisfying one element of the 
Caluza test for well groundedness.  The post-service records, 
however, do not demonstrate the existence of a current 
disability.  These records are completely silent as to any 
reports concerning left knee complaints or objective 
findings.  Since no current disability exists, any question 
of a link between such a disability and an injury suffered in 
service has been rendered moot.  As a consequence, the 
veteran has failed to present evidence of a well grounded 
claim for service connection for a left knee disorder.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).


II.  Whether new and material evidence 
has been submitted to reopen a claim for 
entitlement to service connection for a 
seizure disorder

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (1998).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A.§ 5108 (West 
1991).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1998).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(b) (1998).

The evidence which was of record when this issue was 
considered by the RO in February 1972 will be briefly 
summarized.  This evidence included the service medical 
records.  The May 1971 entrance examination contained the 
veteran's report that he had experienced dizziness and 
fainting spells in the past.  The examination was negative.  
He was then referred to a neurologist for an evaluation.  An 
EEG performed on May 19, 1971 was abnormal, exhibiting 
generalized Grade III dysrhythmia.  It was also noted that he 
had been taking Dilantin for the past year.  On August 11, 
1971, he was seen in an apparent postictal state.  He was 
confused and disoriented.  An EEG performed on August 26, 
1971 was again mildly abnormal due to left mid and posterior 
temporal sharp waves against an otherwise normal background.  
On October 27, 1971, he was found vomiting and having what 
someone said looked like a seizure.  He vomited once in the 
examiners presence, although he appeared "OK" otherwise, 
except for some drowsiness.  On November 18, 1971, he had a 
tonic clonic seizure in the afternoon.  At the time that he 
was seen, he was oriented to time and place.  His reflexes 
were "OK."  He reported that he had been taking his 
Dilantin and Phenobarbital faithfully.  On December 13, 1971, 
his cranial nerves were noted to be intact, except for some 
minimal end point nystagmus.  The impression was seizure 
disorder, not well controlled.  He had another tonic clonic 
seizure on December 23, 1971.  

A Medical Evaluation Board examination was conducted on 
December 28, 1971.  He first experienced fainting spells one 
and one-half years ago.  He reported that he was still having 
these spells despite medications.  Each one lasted about five 
minutes.  They typically consisted of mental confusion and 
dizziness that progressed to unconsciousness.  He reported no 
visual, auditory or gustatory aura, nor did he state that he 
had convulsive movements or bladder or bowel incontinence.  
Vomiting with the initiation of an attack was a recent 
development.  There was some mental clouding after an attack, 
but this cleared quickly.  The physical examination was 
negative.  The impression was seizure disorder, and he was 
found to be unfit for worldwide duty.  On January 17, 1972, 
while waiting for separation, he suffered a seizure.  He was 
not convulsing at the time that he was seen, and there was no 
incontinence or tongue biting.  His seizures were thought to 
be temporal lobe in nature.

Evidence submitted following the 1972 denial included an 
October 1977 statement from the veteran's private physician, 
which noted that he had treated the veteran from August to 
October 1977 for a seizure disorder, which was described as 
stable on medications.  A VA examination performed between 
December 1977 and January 1978 noted that he had a seizure 
disorder of unknown etiology.  It was described as poorly 
controlled.  He continued to be treated by a private 
physician in 1977 and 1978 and in July 1978 his physician 
noted that he was still under his care for gran mal seizures.  
He was taking 100 mg four times of a day of Dilantin and 65 
mg three times a day of Phenobarbital.  

The veteran was examined by VA in April 1979.  He was noted 
to be a poor historian, although he indicated that he had had 
seizures since the age of 16.  He reported that the last one 
had occurred about a week before the examination.  He usually 
experienced three to four episodes per month.  He stated that 
he was dizzy and unsteady all the time.  His gait did 
slightly drag bilaterally.  His cranial nerves were intact.  
The diagnosis was chronic seizure disorder, unknown etiology.

A VA outpatient treatment record from November 21, 1989 noted 
that the veteran had not had a seizure in a year and a half.  
On February 20, 1990 some end point nystagmus was present.  
On January 15, 1991, he reported that he had run out of 
Dilantin; however, he indicated that he had had no recent 
seizures.  On July 31, 1991, it was commented that he had 
obtained adequate control of his disorder.

After a careful review of the evidence of record, it is found 
that the additional evidence which the veteran has submitted 
is not "new and material."  Accordingly, his claim is not 
reopened and the February 1972 decision by the RO remains 
final.

"New" evidence means more than evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In the instant case, the 
additional evidence is merely cumulative.  The evidence 
previously of record indicated that the veteran suffers from 
a seizure disorder that has been present since the age of 
approximately 16.  It did not establish that this disorder, 
which preexisted service, increased in severity during that 
service.  The additional evidence shows nothing more to 
establish that his preexisting seizure disorder increased in 
severity during service.  The evidence merely shows that he 
continues to suffer from a seizure disorder.  It does not 
indicate that its severity increased during service.  
Therefore, it is found that he has failed to present any 
"new" evidence to support his claim.

Because the veteran has not submitted new evidence, he has 
not fulfilled the requirement of presenting "new and 
material" evidence to reopen his claim for service 
connection for a seizure disorder.  Since it has been 
determined that no new evidence has been submitted, no 
further analysis is needed, for the evidence could not be 
"new and material" if it is not new.  Smith v. West, 12 
Vet. App. 312 (1999).


ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for a low back disability is denied.

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a seizure 
disorder, the benefit sought on appeal is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

